  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 1 of 10 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,             :      Case No. 2:20-cv-1015
                                       :
                 Plaintiff,            :
                                       :
              v.                       :
                                       :
 FORTY-THREE THOUSAND THREE            :      VERIFIED COMPLAINT FOR
 HUNDRED SEVENTY-FIVE AND 00/100 :            FORFEITURE IN REM
 DOLLARS ($43,375.00) IN UNITED        :
 STATES CURRENCY,                      :
                                       :
                 Defendant.            :
                     ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendant in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                  THE DEFENDANT IN REM

       2.      The defendant is Forty-Three Thousand Three Hundred Seventy-Five and 00/100

Dollars ($43,375.00) in United States Currency.        On or about August 29, 2019, the Drug

Enforcement Administration (“DEA”) seized the defendant from Trevor Bailey’s bag, following

a consensual encounter with him at the John Glenn Columbus International Airport.            The
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 2 of 10 PAGEID #: 2




defendant has been deposited into the Seized Asset Deposit Fund, where it will remain during the

pendency of this action.

                                JURISDICTION AND VENUE

         3.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant under 21 U.S.C. § 881(a)(6).    This Court has jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

         4.    This Court has in rem jurisdiction over the defendant under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

         5.    Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendant was found in the Southern District of Ohio.

                                  BASIS FOR FORFEITURE

         6.    The defendant is subject to forfeiture under 21 U.S.C. § 881(a)(6) because it

represents property furnished or intended to be furnished in exchange for a controlled substance,

represents proceeds traceable to such an exchange, or was used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                             FACTS

         7.    On August 29, 2019, officers with the Columbus Regional Airport Authority

(“CRAA”) at the John Glenn Columbus International Airport (“CMH”) requested assistance from

the DEA’s Airport Group related to a passenger, Trevor Bailey (“Bailey”), who had been selected


                                                2
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 3 of 10 PAGEID #: 3




for additional screening.

        8.      While Bailey’s carry-on bags were passing through the Transportation Security

Administration’s (“TSA”) screening tools, a large unidentified object was observed.      The TSA

determined that the object in Bailey’s bag was a large amount of currency and then notified CRAA

officers.

        9.      Upon arriving at the designated screening area, Task Force Officer Andrew

D’Orazio (“TFO D’Orazio”) noted that Bailey had a leather, duffle style, carry-on bag and a small

shoulder bag.   He also observed a large amount of currency, mostly in small bills, that appeared

to be secured by rubber bands.    TFO D’Orazio approached Bailey in a way as not to block his

freedom of movement, identified himself as a law enforcement officer, displayed his credentials,

and asked Bailey if he would speak to him.    Bailey agreed to speak to TFO D’Orazio.

        10.     TFO D’Orazio asked Bailey for more information about his flight and learned that

Bailey had flown into CMH earlier that same day and had acquired his ticket to fly from CMH to

La Guardia airport in New York, New York, within the last few hours.         Bailey was unable to

explain to TFO D’Orazio why he had acquired his ticket so close to the departure time.

        11.     TFO D’Orazio then asked Bailey how much currency he was carrying.           Bailey

stated he had $9,200.00.    Based on his training and experience, TFO D’Orazio estimated that the

currency totaled at least $25,000.00.

        12.     Bailey also advised that he took the quick trip to Columbus to gather money from

family for his grandmother’s funeral.   When TFO D’Orazio advised Bailey that he believed his

bag contained more than $9,200.00, Bailey said that it was possible.   TFO D’Orazio asked Bailey

if he would consent to a search of the bags that he had with him.   Bailey consented to the search.

        13.     Upon searching Bailey’s bags, TFO D’Orazio observed that the currency consisted


                                                3
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 4 of 10 PAGEID #: 4




of six rubber-banded bundles of currency, each approximately 4 to 7 inches wide.    TFO D’Orazio

also observed that Bailey held a cellular telephone in his hand and had two more cellular telephones

in his bags, both Apple brand phones.

       14.      Through his training and experience, TFO D’Orazio knows that carrying multiple

phones is consistent with illegal drug trafficking activity. When asked why he was carrying three

cellular telephones, Bailey was unable to provide a reasonable response.

       15.      After searching Bailey’s bags, TFO D’Orazio again asked Bailey why he had

traveled to Columbus.       This time, Bailey stated that he was in Columbus to collect money from

a business partner.

       16.      TFO D’Orazio asked Bailey why he did not know how much money he was

carrying.    Bailey advised that he traveled with bags that he packed ahead of time and that there

may have been $15,000.00 inside the bag when he packed it for this trip.     Bailey further advised

that he had added items to the bag for this trip, but he did not explain how he could have added

items without noticing the money inside the bag.

       17.      As a member of the Columbus, Ohio Airport DEA Group, TFO D’Orazio is trained

and experienced and knows the following.

                a.      Persons engaged in the commercial interstate distribution of controlled

                substances frequently use CMH and the aircraft that arrive and depart there to

                transport drug sales proceeds and funds to be used to purchase drugs in and out of

                Columbus.      Those proceeds and funds are usually in the form of United States

                currency.

                b.      Persons engaged in the commercial interstate distribution of controlled

                substances frequently use couriers to transport controlled substances, drug sales


                                                  4
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 5 of 10 PAGEID #: 5




                 proceeds, and funds to be used to purchase drugs in and out of Columbus. CMH

                 and the aircraft that arrive and depart there are relied upon as a means of sending

                 and receiving such couriers.

                 c.     Illegal drug and drug currency couriers often acquire airline tickets within

                 72 hours of travel to known source areas for illegal drugs such as New York, New

                 York, or to known destination areas for illegal drugs like Columbus, Ohio.

                 d.     Illegal drug and drug currency couriers often use “quick-turn” trips, which

                 are trips with short stays in narcotic source and/or destination areas, as the nature

                 of their business does not require more than a quick drop-off or pick-up.

       18.       Based on his training and experience, TFO D’Orazio advised Bailey that he had

reason to believe that the currency in Bailey’s bag was proceeds from illegal drug activity and that

the DEA would be administratively seizing the currency.       Bailey advised that he understood TFO

D’Orazio was doing his job and that he just wanted to make his flight.

       19.       TFO D’Orazio then advised Bailey that he also was seizing the cellular telephones

found in the bag as well as the one held by Bailey.    Bailey responded that he would not turn over

the cellular telephone in his hand and advised TFO D’Orazio that he would need to arrest him to

take custody of the phone.     TFO D’Orazio again asked Bailey to turn over the phone that he was

holding.     Bailey continued to refuse to release the phone, and TFO D’Orazio observed that Bailey

appeared to be attempting to break it.

       20.       At this time, TFO D’Orazio called CRAA Officer Freedom Chrisman for assistance

and placed Bailey under arrest for obstruction of official business and tampering with evidence.

Bailey was transported to the Franklin County, Ohio jail for processing.        TFO D’Orazio took

custody of the three phones, all Apple brand phones, and noted that a Verizon brand “SIM” card


                                                   5
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 6 of 10 PAGEID #: 6




was taped to the back of one of the phones.

       21.     On or about November 25, 2019, Bailey pleaded guilty in Franklin County, Ohio

Municipal Court Case No. 2019 CR B 015824, State of Ohio v. Bailey, to an amended charge of

disorderly conduct and was sentenced to two days in jail.

       22.     Following the seizure, TFO D’Orazio returned to the DEA’s airport office and

requested assistance from CRAA K-9 Officer Jenelle DiFolco (“Officer DiFolco”) and certified

narcotic detection K-9 “Daron” to conduct a K-9 sniff of the seized currency.

       23.     The currency was placed in a new United States Postal Service Priority Mail

package (“USPS package”) and sealed.          The narcotic detection K-9 sniff consisted of two

separate K-9 sniffs as follows.

                      a.      Ten USPS packages were placed in a circle in the DEA office.

               Five of the packages were empty, and five contained shredded, circulated and un-

               circulated currency.   Officer DiFolco and K-9 Daron entered the area, and Officer

               DiFolco gave K-9 Daron the command to search.          K-9 Daron did not show a

               change in behavior in the room or on the ten packages.    Officer DiFolco and K-9

               Daron then left the area.

                      b.      TFO D’Orazio replaced one of the packages with the USPS package

               that contained the money from Bailey.     The location of the money was unknown

               to Officer DiFolco.    Officer DiFolco and K-9 Daron returned to the area, and

               Officer DiFolco gave K-9 Daron the command to search.        As K-9 Daron worked

               his way through the room, Officer DiFolco noted that K-9 Daron showed a change

               of behavior on one of the packages.       Officer DiFolco noted that K-9 Daron

               squared off to the package and then began scratching it, indicating a positive alert


                                                 6
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 7 of 10 PAGEID #: 7




               for the odor of narcotics on the package.   TFO D’Orazio advised Officer DiFolco

               that it was the package containing the money seized from Bailey.

       24.     An official count of the United States currency seized from Bailey revealed that the

currency totaled $43,375.00 (the defendant) as follows.

                            Denomination       Quantity   Total
                                    $100             28 $2,800.00
                                     $50             14    $700.00
                                     $20          1,889 $37,780.00
                                     $10            111 $1,110.00
                                       $5           187    $935.00
                                       $1            50     $50.00
                                                        $43,375.00

       25.     A check of Bailey’s criminal history reveals arrests related to narcotics, dating back

to approximately 1994.

       26.     On or about September 4, 2019, Franklin County, Ohio, Municipal Court Judge

Cynthia L. Ebner issued a search warrant for the three cellular telephones and SIM card seized

from Bailey.   Based on the initial review of photographs and information on the phones, TFO

D’Orazio believes that the phones belonged to Bailey.          Upon reviewing some of the text

messages sent and received on one of the phones, TFO D’Orazio believes that Bailey was

communicating about the quality of illegal drugs provided to another person.           At least one

photograph was located that appears to show a large amount of marijuana.

       27.     On or about November 26, 2019, the DEA received a claim from Bailey asserting

an interest in the defendant.     In his claim, Bailey indicated that the currency was earned

promoting an event in Columbus, Ohio.       Bailey did not include any documents supporting this

statement with his claim.

       28.     Based on the forgoing facts, the United States asserts that the defendant, $43,375.00

in United States currency, represents property furnished or intended to be furnished in exchange
                                                 7
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 8 of 10 PAGEID #: 8




for a controlled substance, represents proceeds traceable to such an exchange, or was used or

intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such

offense, in violation of 21 U.S.C. § 846.    Therefore, the property is subject to forfeiture to the

United States under 21 U.S.C. § 881(a)(6).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

       (c)     the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

       (d)     the Court thereafter order the United States to dispose of the defendant as provided

by law; and




                                                 8
  Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 9 of 10 PAGEID #: 9




        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                               Respectfully submitted,

                                               DAVID M. DEVILLERS
                                               United States Attorney


                                               s/Deborah D. Grimes
                                               DEBORAH D. GRIMES (0078698)
                                               Assistant United States Attorney
                                               Attorney for Plaintiff
                                               221 East Fourth Street, Suite 400
                                               Cincinnati, Ohio 45202
                                               (513) 684-3711 / Fax (513) 684-6385
                                               Deborah.Grimes@usdoj.gov




                                                  9
Case: 2:20-cv-01015-JLG-CMV Doc #: 1 Filed: 02/24/20 Page: 10 of 10 PAGEID #: 10
                     Case: 2:20-cv-01015-JLG-CMV Doc #: 1-1 Filed: 02/24/20 Page: 1 of 1 PAGEID #: 11
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Forty-Three Thousand Three Hundred Seventy-Five and 00/100
                                                                                                            Dollars ($43,375.00) in United States Currency
    (b) County of Residence of First Listed Plaintiff             Franklin                                   County of Residence of First Listed Defendant Franklin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/24/2020                                                              s/ Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
